Weaver, J.
(dissenting). I can not agree to any further extension -of the doctrine approved in the case of Marshalltown v. Forney, above cited- — a decision which I regard unsound in principle and out of harmony with a great majority of the established precedents. Under the rule of the majority opinion, a railway company unwilling to treat with property owners and desiring to avoid payment of damages occasioned to abutting property by the appropriation of a street for its right of way has only to persuade a complaisant city council to- vacate the street, and make it a present of such way without cost to any one except to the owners of the lots thus injured. We have expressly held that, in the absence of legislative authority, cities and towns have no power to license or permit the use of its streets by steam-propelled cars or motors: Stanley v. Davenport, 54 Iowa, 463; Stange v. Railway Co., 54 Iowa, 669. The only authority found in our statutes by which the city in this case could confer upon the defendant railway company the right to build its road along the street in question is in the provision of Code, section 767, which expressly declares that no such road shall be constructed in a public street until - the damages to abutting owners shall have been assessed and paid. An ordinance which disregards this provision is void. Stange v. Dubuque, 62 Iowa, 303. And yet we now say that the city or its council by the cheap expedient of declaring the street *603vacant and then presenting the way as a gift to the railway company may evade the law made for the protection of property owners. If this be a correct exposition of the law, the city may vacate a ten-foot strip along the middle of every street and highway within its boundaries, and is-, sue a municipal carte blanche to all railways desiring an entry to come in, occupy, and enjoy at their pleasure without fear of liability for damages. Tor one I must decline to subscribe to such doctrine. Though a city may hold the title to the street in fee, it is not a fee in the sense in which we use that term to describe full ownership of real property by an individual. It ■ is a holding in trust for public use. The city is vested with no authority to give away that title for the enrichment or private use of any corporation or individual. This principle has the support of authorities too numerous to mention. I am aware that the case of Bar v. Oskaloosa, 45 Iowa, 215, contains matter which seems to place the stamp of legitimacy iipon this method of taking both public and private property, by indirection and without compensation, for the private use of another, but the authority of that precedent has often been questioned, and of late has. been regarded as overruled. See Long v. Wilson, 119 Iowa, 267; Ridgeway v. Osceola, 139 Iowa, 590, and cases there cited. The subject I have here touched upon is one of great public consequence which sooner or later must have the serious attention of this court, but the time at my command will not permit its adequate discussion in the present case. For an interesting and learned discussion of the peculiar property right of abutting owners in the streets by which their lots are bounded even where 'the fee of such streets is in the public, see Adams v. Railway Co., 39 Minn. 286 (39 N. W. 629, 1 L. R. A. 493, 12 Am. St. Rep. 644); Story v. Railway Co., 90 N. Y. 122 (43 Am. Rep. 146); Lahr v. Railway Co., 104 N. Y. 268 (10 N. E. 528).
In my judgment the judgment of the district court *604should be reversed. I am authorized to say that Evans, C. J., unites in this dissent.